 In the Matter of NORWOOD VENEER COMPANY, EMPLOYERandINTER-NATIONAL WOODWORKERSOF AMERICA, CIO, PETITIONERCase No. 5W-R-37. Decided June 10, 1947Smith, 11Warton c6 Jordan,byMr. Harrell Pope,of Greensboro,N. C., for the Employer.Mr. William F. Billingsley,of Charlotte, N. C., andMr. Clyde Jen-kins,of Norwood, N. C., for the Petitioner.Mr. Martin Sacks,of counsel to the Board.DECISIONANDCERTIFICAT1ON OF REPRESENTATIVESUpon a petition duly filed, a, preheariug election was conducted oil,March 6, 1947, under the direction and supervision of the RegionalDirector for the Fifth Region, among the employees of the Employerin the alleged appropriate bargaining unit, to determine whether ornot they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that, of approximately 36 eligible voters,35 cast ballots of which 24 were for the Petitioner, 9 were against thePetitioner, and 2 were challenged.Thereafter, a hearing was held on May 6, 1947, at Charlotte, NorthCarolina, before Joseph Lepie, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERNorwood Veneer Company, a North Carolina corporation, is en-gaged at its plant in Norwood, North Carolina, in the production ofveneer.During the calendar year 1946, the Employer purchased rawmaterials valued in excess of $75,000, of which approximately 65 per-74 N. L. R. B., No. 12.45 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent represented purchases made outside the State of North Carolina.During the same period the Employer manufactured finished productsvalued in excess of $180,000, of which 5 percent represented shipmentsto points outside the State.-The Employer admits for the purpose of this proceeding, and we-find, that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningrepresentation of employees of the Employer within the meaning of.Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees of the Employer, excluding office, clerical and supervisoryemployees.The Employer agrees generally as to the appropriate-ness of the unit sought, but would also include in the unit Robert H.-Finley and Ernest F. Preslar, whom the Petitioner would exclude assupervisory employees.This disagreement was reflected at theelection in the two challenged ballots.The rear half of the Employer's plant, referred to as the lathe de-partment, is used for the cutting and steaming of veneer.The front-half of the plant, referred to as the drying department, houses thesacking, drying, grading and shipping operations.Finley is in chargeof approximately 15 employees in the rear half, whereas Preslar is incharge of approximately 11 employees in the front half.The recordindicates that the supervision of the production employees of the plant-isdivided between Finley and Preslar, who succeeded to their presentjobs upon the departure of the superintendent over a year ago. It issignificant that Preslar and Finley are the only supervisory employeeswho spend all their time in the plant.Both Finley and Preslar have"hired employees, and both have made effective recommendations that,employees be discharged.Both have disciplined employees for viola- NORWOOD VENEER COMPANY47tion of the Employer's plant rules, have laid off employees for lack ofwork, and have excused employees from work upon request.Uponthe foregoing facts we find that Robert H. Finley and Ernest F.Preslar are supervisory employees within our customary definition ofthe term, and we shall accordingly exclude them from the unit, andshall sustain the challenges to their ballots.We find, therefore, that all production and maintenance employeesof the Employer, excluding office and clerical employees, and allsupervisory employees 1 with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESInasmuch as the results of the prehearing election show that thePetitioner has secured a majority of the valid votes cast, we shallcertify the Petitioner as the collective' bargaining representative ofthe employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY OIRTIFIEDthatInternationalWoodworkers of America,CIO, has been designated and selected by a majority of all productionand maintenance employees of Norwood Veneer Company,Norwood,North Carolina,excluding office and clerical employees,and all super-visory employees with authority to hire, promote,discharge,disci-pline, or otherwise effect changes in the status of employees,or effec-tively recommend such action, as their representative for the purposesof collectivebargaining,and that, pursuant to Section 9 (a) of theAct, thesaid organization is the exclusive representative of all suchemployees for the purposes of collectivebargainingwith respect torates of pay, wages,hours of employment,and other conditions ofemployment.CHAIRMAN HERzoG took no part in the consideration of the aboveDecision and Certification of Representatives.IThis includes Robeit H.Finley and Ernest F Preslar.755420-48-vol 74-5